Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 22, 2016

                                    No. 04-15-00623-CV

               IN THE ESTATE OF MARJORIE A. CHILDS, DECEASED,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2014-PC-0056
                          Honorable Tom Rickhoff, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

      Because the panel has issued a different opinion, the motion for en banc reconsideration
is DENIED AS MOOT.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court